DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a sufficient amount of time” in claim 11 is a relative term which renders the claim indefinite. The term “a sufficient amount of time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Without any further context, given the broadest reasonable interpretation, the examiner will interpret “a sufficient amount of time” to mean any given amount of time.
Claim 13 recites the limitation "the supply channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said milking stalls" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US 2010/0282172 A1) in view of Torgerson (US 2012/0097107 A1).
Regarding claim 1, Eriksson teaches a milking system configured to milk dairy animals (Figs 1-3), the milking system comprising: a preparation station for automatically preparing at least one teat of a dairy animal before applying milking equipment (Fig 1 Item 1- teat preparation station); at least one milking station, located forward from the preparation station along a route for leading the dairy animal from the preparation station (Fig 1 Item 13- milking stall), in which one of the dairy animals is milked at a time ([0045]), wherein the preparation station 
However Eriksson is silent as to at least one teat cup that receives a teat of the dairy animal to be milked, wherein the at least one teat cup operates to carry out a rinsing function.
Torgerson teaches within the same field of endeavor and reasonable pertinent to the invention a dairy animal milking preparation system (Fig 3a), wherein the at least one teat cup receives a teat of the dairy animal to be milked (Fig 3a Item 48- teat cup), wherein the at least one teat cup operates to carry out a rinsing function ([0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s teat preparation station with the further teachings of Torgerson’s milking preparation system in order to create an all-in-one system for pretreating, cleaning, and milking a dairy animal.
Regarding claim 2, modified Eriksson teaches all of the abovementioned claim 1 and further teaches wherein the at least one teat cup is provided as a teat preparation cup (Eriksson- Fig 1 Item 5- pre-milking equipment) different from teat cups of the milking system configured for milking the dairy animal (Eriksson- Fig 1 Item 13- milking stalls).
Regarding claim 5, modified Eriksson teaches all of the abovementioned claim 1 and further teaches wherein the at least one teat cup is part of the milking station (Eriksson- Fig 1 Item 13- milking stall, [0045]), and the at least one teat cup is configured to perform both the rinsing function and the milking process (Torgerson- Fig 3a Item 48- teat cup, [0033]).
Regarding claim 11, modified Eriksson teaches all of the abovementioned claim 1 and further teaches wherein the preparation station is dimensioned (Eriksson- Fig 1 Item 1- teat preparation station) such that, when the dairy animal to be milked passes through the preparation station after application of the pretreatment solution, a sufficient amount of time for reliable disinfection passes prior to applying the at least one teat cup to carry out the rinsing function (Eriksson- [0022]). Furthermore, see 112b rejection above regarding indefinite term “sufficient amount of time”.
Regarding claim 14, modified Eriksson teaches all of the abovementioned claim 1 and further teaches wherein the milking station comprises a rotary milking parlor (Eriksson- Fig 1 Item 11- milking system) with a plurality of said milking stalls (Eriksson- Fig 1 Item 13- milking stalls).
Regarding claim 20, modified Eriksson teaches all of the abovementioned claim 1 and further teaches wherein the access of the preparation section includes a first controllable gate (Eriksson- Fig 1 Item 3a- entrance gate), and the exit of the preparation section includes a second controllable gate (Eriksson- Fig 1 Item 4a- exit gate), the second controllable gate openable to permit the dairy animal to exit the preparation station and proceed to the at least one milking station (Eriksson- [0016]).
Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US 2010/0282172 A1) in view of Torgerson (US 2012/0097107 A1) as applied to claim 2 above, and further in view of Paley (WO 2016/028213 A1).
Regarding claim 3, modified Eriksson teaches all of the abovementioned claim 2 but does not teach wherein the at least one teat preparation cup is part of the milking station. 
Paley does teach wherein the at least one teat preparation cup is part of the milking station (Page 8 Lines 10-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s milking system with the further teachings of Paley’s arrangement for performing teat related operations in order to increase milking output by performing all teat related operations in the milking station.
Regarding claim 4, modified Eriksson teaches all of the abovementioned claim 2 but does not teach wherein the at least one teat preparation cup is provided at a cleaning station arranged between the preparation station and the milking station.
Paley does teach wherein the at least one teat preparation cup is provided at a cleaning station arranged between the preparation station and the milking station (Page 8 Lines 10-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s milking system with the further teachings of Paley’s arrangement for performing teat related operations in order to create a standardized sequence whereas the dairy animal transitions from preparation to milking.
Claims 6, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US 2010/0282172 A1) in view of Torgerson (US 2012/0097107 A1) as applied to claim 1 above, and further in view of Needham (US 3,792,686).
Regarding claim 6, modified Eriksson teaches all of the abovementioned claim 1 but does not teach wherein the lateral boundary means between the access and the exit are arranged for predetermined lateral positioning of the dairy animal in order to position the dairy animal for receiving the pretreatment solution from the dispensing means onto the at least one teat of the dairy animal.
Needham does teach wherein the lateral boundary means between the access and the exit are arranged for predetermined lateral positioning of the dairy animal in order to position the dairy animal for receiving the pretreatment solution from the dispensing means onto the at least one teat of the dairy animal (Col. 3 Line 54 thru Col. 4 Line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s teat preparation station with the further teachings of Needham’s side walls in order to position the dairy animal for optimal dispensing of pretreatment solution.
Regarding claim 7, modified Eriksson teaches all of the abovementioned claim 1 but does not teach wherein the dispensing means is positioned on a floor surface of the preparation station and comprises at least one nozzle arranged to spray the pretreatment solution vertically upwards to the at least one teat.
Needham does teach wherein the dispensing means is positioned on a floor surface of the preparation station (Fig 1 Item 54- spraying assembly) and comprises at least one nozzle arranged to spray the pretreatment solution vertically upwards to the at least one teat (Fig 1 Items 62- plurality of openings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s teat preparation station with the further teachings of Needham’s spraying assembly in order to effectively apply pretreatment solution to a variety of different sized dairy animals.
Regarding claim 15, modified Eriksson teaches all of the above claim 7 and further teaches wherein a volume of the pretreatment solution sprayed vertically upwards to the at least one teat is 15 to 20 ml (Torgerson- [0168]). As interpreted by the examiner, Torgerson discloses a means for adjusting the amount of sanitizer dispensed by the system. Furthermore, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.) 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US 2010/0282172 A1) in view of Torgerson (US 2012/0097107 A1) as applied to claim 1 above, and further in view of Pharaoh (US 2010/0242845 A1).
Regarding claim 8, modified Eriksson teaches all of the abovementioned claim 1 but does not teach wherein the dispensing means comprises two nozzles distanced from one another along a longitudinal direction of the dairy animal.
Pharaoh does teach wherein the dispensing means comprises two nozzles distanced from one another along a longitudinal direction of the dairy animal (Fig 7 Items 3 & 4- two nozzles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s teat preparation equipment with the further teachings of Pharaoh’s udder spraying apparatus in order to efficiently provide a pretreatment spray coverage in line with the dairy animal’s udders.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US 2010/0282172 A1) in view of Torgerson (US 2012/0097107 A1) as applied to claim 1 above, and further in view of Hiley (US 8,899,185 B2).
Regarding claim 9, modified Eriksson teaches all of the abovementioned claim 1 but does not teach wherein the dispensing means applies the pretreatment solution onto the at least one teat as a foam.
Hiley does teach wherein the dispensing means applies the pretreatment solution onto the at least one teat as a foam (Col. 3 Lines 28-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s teat preparation equipment with the further teachings of Hiley’s foam in order to thoroughly coat the dairy animal’s teats more effectively.
Claims 10 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US 2010/0282172 A1) in view of Torgerson (US 2012/0097107 A1) as applied to claim 1 above, and further in view of Carter (US 2012/0184618 A1).
Regarding claim 10, modified Eriksson teaches all of the abovementioned claim 1 and further teaches wherein the dispensing means applies the pretreatment solution onto the at least one teat. 
However, Eriksson is silent as to the pretreatment solution as an aqueous solution in a diluted form.
Carter teaches within the same field of endeavor and reasonable pertinent to the invention a teat dip concentrate as an aqueous solution in a diluted form ([0011])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s teat preparation equipment with the further teachings of Carter’s teat dip concentrate in order to disinfect the dairy animal’s teats prior to milking without causing any harm.
Regarding claim 16, modified Eriksson teaches all of the abovementioned claim 10 and further teach wherein the aqueous solution of the pretreatment solution has a mixing ratio of one part volume of pretreatment solution and at least two parts volume of water (Carter- [0039]).
Claims 12,13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US 2010/0282172 A1) in view of Torgerson (US 2012/0097107 A1) and Needham (3,792,686) as applied to claim 7 above, and further in view of Dole (US 2015/0320006 A1).
Regarding claim 12, modified Eriksson teaches all of the abovementioned claim 7 but does not teach wherein the dispensing means is coupled to at least one of the boundary means via at least one connecting strut.

    PNG
    media_image1.png
    289
    304
    media_image1.png
    Greyscale
Dole does teach wherein the dispensing means is coupled to at least one of the boundary means via at least one connecting strut (Fig 5 unlabeled. See figure below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s teat preparation equipment with the further teachings of Dole’s connecting strut in order to secure the dispensing means in place to provide accurate pretreatment spray.
Regarding claim 13, modified Eriksson teaches all of the abovementioned claim 12 including a fluid dispensing means (Eriksson- Fig 1 Item 5- teat preparation equipment, [0022]) to spray the pretreatment solution towards the at least one teat.
However Eriksson is silent to a supply channel in connection with a pump providing a pressure to spray the pretreatment solution.
Dole teaches within the same field of endeavor and reasonable pertinent to the invention a nozzle system (Fig 5 Item 10- nozzle) in connection with a pump (Fig 1 Item 14- fluid or air flow generator) providing a pressure to spray the pretreatment solution ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s teat preparation equipment with the further teachings of Dole’s nozzle system in order to provide the necessary force to propel pretreatment or cleaning solution on to the dairy animal’s teats.
Regarding claim 19, modified Eriksson teaches all of the abovementioned claim 7 and further teaches wherein the dispensing means is coupled to at least one of the boundary means via at least one connecting strut (Dole- Fig 5 unlabeled) in which is provided at least one supply channel for feeding a pretreatment solution to the dispensing means (Dole- Fig 5 Item 12- conduit).
Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US 2010/0282172 A1) in view of Torgerson (US 2012/0097107 A1) as applied to claim 1 above, and further in view of Dole (US 2015/0320006 A1).
Regarding claim 17, modified Eriksson teaches all of the abovementioned claim 1 and further teaches wherein the preparation station is configured such that at least 80 to 100 seconds is required, after application of the pretreatment solution onto at least one teat of a front pair of teats of the dairy animal, for the dairy animal to pass through the preparation station (Eriksson- [0022]).
Eriksson teaches a teat analyzing system that allows the dairy animal to pass after pretreatment solution has been applied and is deemed no longer present on the teat (Eriksson- [0022]). However, Eriksson is silent to the specific time range of 80-100 seconds.
Dole teaches within the same field of endeavor and reasonable pertinent to the invention an interval of 90 seconds where it is optimal for a dairy animal to be milked after cleaning in order to take advantage of the stimulation provided (Dole- [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s pretreatment station with the further teachings of Dole’s cleaning period in order to optimize the travel time from preparation station to milking station. Furthermore, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 18, modified Eriksson teaches all of the abovementioned claim 1 and further teaches wherein the preparation station is configured such that at least 50 to 60 seconds is required, after application of the pretreatment solution onto at least one teat of a rear pair of teats of the dairy animal, for the dairy animal to pass through the preparation station (Eriksson- [0022]).
Eriksson teaches a teat analyzing system that allows the dairy animal to pass after pretreatment solution has been applied and is deemed no longer present on the teat (Eriksson- [0022]). However, Eriksson is silent to the specific time range of 50-60 seconds.
Dole teaches within the same field of endeavor and reasonable pertinent to the invention an interval of 90 seconds where it is optimal for a dairy animal to be milked after cleaning in order to take advantage of the stimulation provided (Dole- [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Eriksson’s pretreatment station with the further teachings of Dole’s cleaning period in order to optimize the travel time from preparation station to milking station. Furthermore, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB KELSEY HRUBES/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642